DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 02/24/2021 has been entered. Claims 2-3, 10-11, and 18-19 have been canceled. Claims 1, 9, and 17 have been amended. Claims 1, 4-9, 12-17, and 20 are pending. 
Allowable Subject Matter
Claims 1, 4-9, 12-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 20170075452 teaches a display device with a touch screen may include the following elements: a first substrate; a thin film transistor disposed on the first substrate; a display element that includes a first electrode connected to the thin film transistor, and a second electrode disposed on the first electrode; a plurality of first touch electrodes that are spaced apart from the first electrode, each of which extends in a column direction on the first substrate; a plurality of second touch electrodes disposed on the first substrate in parallel with the first electrodes; a pixel definition layer that is disposed on the first electrode, the plurality of first touch electrodes and the plurality of second touch electrodes and that includes bridge contact holes through which the respective first touch electrodes are partially exposed; a bridge electrode that is disposed on the pixel definition layer and that connects the first touch electrodes exposed through the bridge contact holes; and a second substrate facing the first 
Prior arts fail to disclose or suggest a display panel, comprising: a pixel defining layer and a touch electrode; wherein the touch electrode is embedded in the pixel defining layer; wherein the pixel defining layer comprises a first pixel defining layer and a second pixel defining layer disposed adjacent with each other, a receiving cavity is formed between the first pixel defining layer and the second pixel defining layer, and the receiving cavity covers the touch electrode, and a signal line and an anode are disposed on a side of the first pixel defining layer away from the second pixel defining layer, the signal line and the anode are disposed on a same layer and are spaced apart from each other .
Claim 1, prior arts fail to disclose or suggest a display panel, comprising: a pixel defining layer and a touch electrode; wherein the touch electrode is embedded in 
Claim 9, prior arts fail to disclose or suggest a display device, comprising: a display panel comprising a pixel defining layer and a touch electrode; wherein the touch electrode is embedded in the pixel defining layer; and wherein the pixel defining layer is provided with a bonding hole, and the touch electrode is connected to a driving circuit of the display panel through the bonding hole; wherein the pixel defining layer comprises a first pixel defining layer and a second pixel defining layer disposed adjacent with each other, a receiving cavity is formed between the first pixel defining layer and the second pixel defining layer, and the receiving cavity covers the touch electrode; and a signal line and an anode are disposed on a side of the first pixel defining layer away from the 
Claim 17, prior arts fail to disclose or suggest a manufacturing method of a display panel, comprising the following steps: providing a device layer; and forming a pixel defining layer and a touch electrode on the device layer; wherein the touch electrode is embedded in the pixel defining layer; and wherein the pixel defining layer is provided with a bonding hole, and the touch electrode is connected to a driving circuit of the display panel through the bonding hole; Page 4 of 10the pixel defining layer comprises a first pixel defining layer and a second pixel defining layer disposed adjacent with each other, and the step of forming the pixel defining layer and the touch electrode on the device layer comprises: forming the first pixel defining layer; forming the touch electrode on the first pixel defining layer; and forming the second pixel defining layer on a side of the touch electrode away from the first pixel defining layer; wherein a receiving cavity is formed between the first pixel defining layer and the second pixel defining layer, and the receiving cavity covers the touch electrode; and wherein the step of providing the device layer comprises: forming a planarization layer; forming a metal layer on the planarization layer; and processing the metal layer to form an anode and a signal line disposed on a same layer and spaced apart from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/17/2021